In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 14-804V
                                    Filed: November 3, 2015
                                         UNPUBLISHED
*********************************
LOBELIA SHARP-ROUNTREE,                           *
                                                  *
                         Petitioner,              *
                v.                                *
                                                  *        Interim Attorneys’ Fees and Costs;
SECRETARY OF HEALTH                               *        Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                               *
                                                  *
                         Respondent.              *
                                                  *
****************************
Kelly Danielle Burdette, Burkett & Burdette, Seattle, WA, for petitioner.
Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for respondent.


                DECISION ON INTERIM ATTORNEYS’ FEES AND COSTS 1


Dorsey, Chief Special Master:

      On September 2, 2014, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 [the
“Vaccine Act”]. Petitioner alleged that she suffered a shoulder injury (adhesive
capsulitis) and brachial neuritis due to an influenza vaccination administered on April 6,
2012. (Petition at 1.) The case was assigned to the Special Processing Unit (“SPU”).




1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
    I.      Procedural History

       On March 6, 2015, Petitioner filed a consented motion to substitute attorney.
(ECF. No. 24.) Mark Theodore Sadaka was terminated as counsel in this case and
Kelly D. Burdette substituted in his place. Subsequently, on June 10, 2015, Petitioner’s
counsel, Ms. Burdette, filed a motion for interim attorneys’ fees and costs on behalf of
Mr. Sadaka. (ECF No. 29.)

       Mr. Sadaka’s application for attorneys’ fees and costs included billing for a total
of $26,430.44 in fees and costs. (ECF No. 29, Ex. A, p. 1.) However, after conferring
with respondent’s counsel, he reduced his request to $16, 575.00 for attorneys’ fees
and $3,081.44 for attorneys’ costs, for a total requested award of $19,656.44. (EFC No.
29, p. 1.) Respondent does not object to the amount requested by Mr. Sadaka. (ECF
No. 29, p. 2; ECF No. 30, p. 6.)

        Respondent did, however, oppose an award of interim fees in this case. (ECF
No. 30.) Respondent contended that substitution of counsel is an insufficient basis for
awarding interim fees and that interim fees are not otherwise warranted at this juncture
in this case. (ECF No. 30, p. 4.) Respondent also argued that as of the date of Mr.
Sadaka’s motion for fees and costs, a reasonable basis for petitioner’s claim had not yet
been established, focusing in particular on the fact that no expert report had yet been
filed in the case. 3 (ECF No. 30, pp. 5-6.) Significantly, however, respondent did not
challenge the presumption that Mr. Sadaka filed this claim in good faith. (ECF No. 30, p.
5.)

       Subsequently, on September 28, 2015, petitioner filed an expert report by Mary
E. Reif, M.D. (ECF No. 34.) On October 28, 2015, respondent filed a status report
indicating for the first time that she is amenable to engaging in settlement negotiations.
(ECF No. 35.) Respondent stressed that petitioner’s expert characterized her injury as
a Shoulder Injury Related to Vaccine Administration (“SIRVA”) and appeared to rule out
a diagnosis of brachial neuritis. (ECF No. 35.)




3 Prior to the filing of Mr. Sadaka’s application for fees and costs, respondent filed a status report in which
she indicated that she felt settlement negotiations would be premature based on the existing record of the
case and proposing that petitioner file an expert report. (ECF No. 25.) In her opposition to petitioner’s
motion, respondent further explained that she felt an expert report was necessary to establish whether
petitioner’s symptoms and condition fit either of her alleged injuries (i.e. brachial neuritis or adhesive
capsulitis). (ECF No. 30, p. 6.) Respondent was also concerned that petitioner could not rule out
involvement of a contemporaneously administered pneumococcal vaccine. (Id.) At the time of
respondent’s opposition, petitioner had an outstanding deadline to file an expert report supporting her
claim. (Scheduling Order (Non-PDF), 3/23/2015; Order (Non-PDF), 7/28/2015, Granting Motion for
Enlargement.)
   II.     Discussion

         A. Awarding Interim Fees Based on Counsel’s Departure from the Case

         Stressing the absence of any prevailing party requirement under the Vaccine Act,
the Federal Circuit has held in Avera v. HHS that interim awards for attorneys’ fees and
costs are appropriate where a special master can determine that a claim was brought in
good faith and with a reasonable basis as required under the Vaccine Act. Avera v.
HHS, 515 F.3d 1343, 1352 (Fed. Cir. 2008)(citing §300aa-15(e)(1)). The Federal
Circuit noted that “a special master can often determine at an early stage of the
proceedings whether a claim was brought in good faith and with a reasonable basis.”
(Id.) Nonetheless, the Circuit denied an interim award, because the appellants had not
suffered “undue hardship.” (Id.) Subsequently, in Shaw v. HHS, the Federal Circuit
reiterated its Avera standard, noting that “[w]here the claimant establishes that the cost
of litigation has imposed an undue hardship and that there exists a good faith basis for
the claim, it is proper for the special master to award interim attorneys’ fees.” Shaw v.
HHS, 609 F.3d 1372, 1375 (Fed. Cir. 2010).

       Although noting that an award of interim attorneys’ fees and costs is within the
“reasonable discretion” of the special master, decisions of the Court of Federal Claims
subsequently emphasized the Federal Circuit’s “undue hardship” language and
cautioned that the Avera decision did not create a presumption in favor of interim fees
and costs in all cases. See, e.g. Shaw v. HHS, 110 Fed. Cl. 420, 423 (Fed. Cl. 2013).
Nonetheless, it has also been noted that “the Federal Circuit in Avera and Shaw did not
enunciate the universe of litigation circumstances which would warrant an award of
interim attorney’s fees.” Woods v. HHS, 105 Fed. Cl. 148, 154 (Fed. Cl. 2012).

       In McKellar v. HHS, 101 Fed. Cl. 297 (Fed. Cl. 2011), Judge Bruggink expressed
the view that “the mere fact that an attorney plans to withdraw is not necessarily a
hardship that triggers an award of interim fees and costs.” McKellar, 101 Fed. Cl. at 302
(emphasis added). In the above-cited Woods decision, however, Judge Williams
persuasively observed that withdrawal should be an important, if not deciding, factor in
determining the appropriateness of an interim fee award. Specifically Judge Williams
explained that “there is no reason to force counsel, who have ended their
representation, to delay receiving fees indefinitely until the matter is ultimately resolved.
The special master articulated a valid concern that it was ‘unknowable’ whether the
case would be settled, or extensively litigated to the point of determining damages. The
special master reasonably concluded that delaying a fee award to counsel who had
ended their representation for an indeterminable time until the case was resolved
sufficed to constitute the type of ‘circumstances’ to warrant an interim fee award.”
Wood, 105 Fed. Cl. at 154. In the instant case, the undersigned finds Judge Williams’s
reasoning to be highly persuasive.

         Of course, this case has been assigned to the “SPU” for expedited processing.
Such designation offers some indication that there was an expectation, at least upon
filing, that the case was likely to resolve informally and relatively quickly. Nonetheless,
such an outcome is far from guaranteed even among SPU-designated cases. To date,
this case has been litigated for over one year with no reason to presume an immediate
resolution. Indeed, respondent only recently expressed a willingness to begin exploring
settlement in this case and negotiations have not even begun as petitioner has yet to
serve her demand. Additionally, as respondent herself noted, the early stages of this
case were complicated by the fact that one of petitioner’s treating physicians had died.
(ECF No. 30, p. 5, fn. 5.) Mr. Sadaka’s collection of records was made difficult by this
circumstance and it did serve to slow progress in the case. 4

       Moreover, petitioner’s former counsel, Mr. Sadaka, is a solo practitioner. As
special masters have previously observed, for those in small firms with limited
resources “[i]t cannot be seriously argued that in essence loaning cases thousands of
dollars for years is not a hardship.” Kirk v. HHS, No. 08-241v, 2009 WL 775396, *2
(Fed. Cl. Spec. Mstr. March 13, 2009); Edmonds v. HHS, No. 04-87v, 2012 WL
1229149, *9 (Fed. Cl. Spec. Mstr. March 22, 2012)(quoting Kirk v. HHS).

      For these reasons, the undersigned finds that under the instant circumstances,
an award of interim fees is warranted provided that the case was brought in good faith
and with a reasonable basis.

        B. Determining Whether the Claim was Brought in Good Faith

        Whether a claim is brought in “good faith” is a subjective determination, long
understood as requiring an “honest belief” that a claim is appropriate for compensation.
See, e.g. Chronister v. HHS, No. 89-41v, 1990 WL 293438, *1 (Fed. Cl. Spec. Mstr.
December 4, 1990). The standard for finding good faith has been described as “very
low” and findings that a petition lacked good faith are rare. Heath v. HHS, No. 08-86v,
2011 WL 4433646, *2 (Fed Cl. Spec. Mstr. August 25, 2011). In fact, it has been said
that petitioners are entitled to a presumption of good faith absent direct evidence of bad
faith. Grice v. HHS, 36 Fed. Cl. 114, 121 (Fed. Cl. 1996).

       Here, there is nothing in the record that remotely suggests any hint of bad faith.
Moreover, respondent herself, despite contending that a reasonable basis for this claim
had not yet been established, nonetheless declined to challenge Mr. Sadaka’s good
faith basis for filing this claim. (ECF No. 30, p. 5.) Therefore, I find that this claim was
brought in good faith.

        C. Determining Whether the Claim has a Reasonable Basis

       Whereas “good faith” is a subjective standard with the benefit of a presumption,
the question of whether a claim has a “reasonable basis” is objective, and must be
affirmatively established by the petitioner. McKellar, 101 Fed. Cl. at 305. The claim of a
“reasonable basis” must be supported by more than “unsupported speculation.” Perreira
v. HHS, 33 F.3d 1375, 1377 (Fed. Cir. 1994). Rather, to have a reasonable basis, a
claim must be supported, at a minimum, by medical records or medical opinion.
Chronister, 1990 WL 293438 at *1.

       When petitioner’s claim is supported by a qualified and independent medical
expert opinion, such opinion is “normally” sufficient to show a reasonable basis. O’Dell

4While this case has certainly not been “protracted” by historical standards, it is one of the oldest SPU
cases to remain unresolved.
v. HHS, No. 89-42v, 1991 WL 123581, *3 (Fed. Cl. Spec. Mstr. June 19, 1991).
Although some expert opinions may be patently insufficient, this may still be true even
where the expert ultimately proves unpersuasive. Heath v. HHS, No. 08-86v, 2011 WL
4433646 (Fed. Cl. Spec Mstr. August 25, 2011).

        In this case, petitioner’s expert report succeeds in establishing that petitioner’s
claim, at least to date, has a reasonable basis to proceed. (Ex. 18.) Dr. Reif, a board-
certified neurologist appears qualified to opine in this case. (Ex. 17.) Moreover, her
independence and candor is well-established in that she opined that only one of the two
injuries alleged by petitioner was supported by adequate evidence. (See, e.g. Ex. 18, p.
1.) And finally, it is apparent that Dr. Reif undertook an extensive review of petitioner’s
medical records and thoroughly accounted for the facts of this case. (See, Ex. 18,
generally.) Significantly, respondent’s opposition to interim fees was filed prior to the
filing of petitioner’s expert report. In that regard, the undersigned’s review of Dr. Reif’s
report suggests that the report sufficiently addresses the specific concerns raised by
respondent’s opposition. 5 (See ECF No. 30, p. 6.)


    III.    Conclusion

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42
U.S.C. § 300 aa-15(e). Based on the reasonableness of petitioner’s request and the
lack of any objection by respondent as to the amount of the award, the undersigned
GRANTS the request for approval and payment of interim attorneys’ fees and costs.

      Accordingly, the undersigned awards the total of $19,656.44 6 as a lump
sum in the form of a check jointly payable to petitioner and petitioner’s counsel
Mark T. Sadaka, Esq.




5 Respondent’s opposition did raise the point that petitioner received a pneumococcal vaccine (a non-
covered vaccine) in the same arm at the same time as the allegedly causal influenza vaccine. (ECF No.
30, p. 6.) Dr. Reif’s report is silent on that point. (Ex. 18.) That issue alone, however, would not prevent
petitioner from demonstrating a reasonable basis for her claim as it is not necessarily a part of petitioner’s
prima facie burden. See, e.g. Walther v. HHS, 485 F.3d 1146, 1150 (Fed. Cir. 2007)(stating that “our
legal system rarely requires a party to prove a negative. A plain reading of the statutory text more
naturally places the burden on the government to establish that there is an alternative cause by a
preponderance of the evidence.”) Moreover, if that were the sole issue in the case, it is possible, if not
likely, that the evidence on causation would be in equipoise, resulting in a ruling favoring petitioner. See,
e.g. Doe v. HHS, 83 Fed. Cl. 157, 169 (Fed. Cl. 2008)(noting that “if the record evidence is in equipoise
on any requisite element of proof, the party bearing the burden of proof with respect to such element
cannot prevail because it has not marshaled a preponderance of evidence in its favor.”)

6 This award encompasses all charges by Mr. Sadaka, “advanced costs” as well as fees for legal services
rendered. Furthermore, 42 U.S.C. § 300aa-15(e)(3) prevents an attorney from charging or collecting fees
(including costs) that would be in addition to the amount awarded herein. See generally Beck v. HHS,
924 F.2d 1029 (Fed. Cir.1991).
        The clerk of the court shall enter judgment in accordance herewith. 7


IT IS SO ORDERED.

                                                           s/Nora Beth Dorsey
                                                           Nora Beth Dorsey
                                                           Chief Special Master




7 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.